
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 58
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Turner (for
			 himself, Mr. Forbes,
			 Mr. Harris,
			 Mr. Garrett,
			 Mr. Brady of Pennsylvania,
			 Mr. Duncan of South Carolina,
			 Mrs. Lummis,
			 Mr. Woodall,
			 Mr. Gary G. Miller of California,
			 Mr. Wilson of South Carolina,
			 Mr. Schilling,
			 Mr. Gerlach,
			 Mr. Pitts,
			 Mr. Smith of New Jersey,
			 Mr. Fitzpatrick,
			 Mr. Davis of Kentucky,
			 Mrs. Bachmann,
			 Mr. Boustany,
			 Mr. Issa, Mr. Rigell, Mr.
			 Walsh of Illinois, Mr.
			 Cole, Mr. Heck,
			 Mr. McClintock,
			 Mr. Terry,
			 Mr. West, Mr. Miller of Florida,
			 Mr. Nugent,
			 Mr. Rooney,
			 Mr. Young of Indiana,
			 Mr. Burton of Indiana,
			 Mr. Johnson of Ohio,
			 Mr. Bilirakis,
			 Mr. Tiberi,
			 Mr. Jordan,
			 Mr. Labrador,
			 Mr. Rogers of Alabama,
			 Mr. Alexander,
			 Mr. Stivers,
			 Mr. Shuster,
			 Mr. Franks of Arizona,
			 Mr. Sam Johnson of Texas,
			 Mr. Carter,
			 Mr. Farenthold,
			 Mr. Aderholt,
			 Mr. Petri,
			 Mr. Gibbs,
			 Mr. Fleming,
			 Mr. Broun of Georgia,
			 Mr. Kucinich,
			 Mr. Sullivan,
			 Mr. Posey,
			 Mr. Paul, Mr. Brooks, Mrs.
			 Emerson, Mr.
			 Sensenbrenner, Mr. Jones,
			 Ms. Foxx, Mr. Palazzo, Mr.
			 Landry, Mr. Chaffetz,
			 Mr. Bass of New Hampshire,
			 Mr. Barletta,
			 Mr. Bishop of Utah,
			 Mr. Conyers,
			 Mr. Poe of Texas,
			 Mr. Young of Alaska,
			 Mr. Goodlatte,
			 Mr. Flake,
			 Ms. Herrera Beutler,
			 Mr. Griffith of Virginia, and
			 Mr. Hunter) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing disapproval of United States
		  intervention in Libya.
	
	
		Whereas the President initiated military actions in Libya
			 on March 19, 2011, thereby invoking the War Powers Resolution (50 U.S.C. 1541
			 et seq.): Now, therefore, be it
		
	
		1.Disapproval of United States
			 intervention in LibyaPursuant
			 to section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)), Congress does
			 not approve United States intervention in Libya.
		
